Case 9:18-cv-81276-RLR Document 45 Entered on FLSD Docket 07/18/2019 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                        Case No. 9:18-CV-81276-ROSENBERG/REINHART

  UNITED STATES OF AMERICA,           )
                                      )
              Plaintiff,              )
                                      )
        v.                            )
                                      )
                                      )
  DANIELA DADURIAN,                   )
                                      )
              Defendant.              )
  ____________________________________)

    JOINT MOTION TO CONTINUE DEADLINE TO FILE JOINT PRETRIAL STATEMENT

         Plaintiff United States of America and Defendant Daniela Dadurian, by and through

  undersigned counsel, request that the deadline to file a joint pretrial statement be continued from

  the deadline of July 19, 2019 set forth in the scheduling order (DE 4) to July 26, 2019, a period

  of one week. Additional time is necessary due to extenuating circumstances, including but not

  limited to a water main break in Ft. Lauderdale resulting in the evacuation of the law offices of

  defense counsel. The parties agree that as a result of these circumstances additional time is

  necessary to prepare the joint pretrial statement. Granting the motion will not cause prejudice to

  either party or delay the current trial schedule.




                                                      1
Case 9:18-cv-81276-RLR Document 45 Entered on FLSD Docket 07/18/2019 Page 2 of 2



         WHEREFORE, the parties jointly request that the Court enter an order extending the

  deadline to file the joint pretrial statement to July 26, 2019.

                                                         RICHARD E. ZUCKERMAN
                                                         Deputy Assistant Attorney General



                                                 By:     /s/ Mary Apostolakos Hervey
                                                         Mary Apostolakos Hervey
                                                         John P. Nasta
                                                         Fla. Bar #1004432
                                                         Trial Attorneys, Tax Division
                                                         U.S. Department of Justice
                                                         P.O. Box 14198
                                                         Ben Franklin Station
                                                         Washington, D.C. 20044
                                                         Telephone: (202) 514-6484, Hervey
                                                         Telephone: (202) 514-6560, Nasta
                                                         Facsimile: (202) 514-9868
                                                         Mary.Apostolakos.Hervey@usdoj.gov
                                                         john.nasta@usdoj.gov

                                                         Of counsel:

                                                         Ariana Fajardo Orshan
                                                         United States Attorney

                                                 Counsel for Plaintiff United States

                                         MARCUS NEIMAN & RASHBAUM LLP

                                         By:     /s/ Derick Vollrath

                                                 Derick Vollrath
                                                 Fla. Bar No. 126740
                                                 dvollrath@mnrlawfirm.com

                                                 Jeffrey A. Neiman
                                                 Fla. Bar No. 544469
                                                 jneiman@mnrlawfirm.com
                                                 100 Southeast Third Avenue, Suite 805
                                                 Ft. Lauderdale, Florida 33394
                                                 Telephone: (954) 462-1200

                                                 Counsel for Defendant Daniela Dadurian


                                                     2
